Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tim Boller on 18 December 2020.

The application has been amended as follows: 
2.	(Currently Amended)  A system, comprising:
an article of clothing; and 
circuitry, integrated into the article of clothing, the circuitry including:
a condition-detection circuit, which, in operation, generates one or more indications related to an environment of the article of clothing; 
a pulsing circuit; and
a control circuit, which, in operation, activates the pulsing circuit based on the one or more indications related to the environment of the article of clothing generated by the condition-detection circuit, wherein the user-protection circuitry, in operation, silently broadcasts information to a wearer of the article of clothing, and the activating the pulsing circuit comprises activating one or more pulsers in a selected pattern of a plurality of patterns, wherein the plurality of patterns include patterns to indicate:
location information related to one or more individuals;
movement information related to one or more individuals;
information related to one or more hazards in a vicinity of the wearer of the article of clothing; and
information providing instructions to the wearer of the article of clothing, wherein the plurality of patterns include a pattern to indicate whether one or more individuals have been determined to be a friend or a foe of the wearer/

	Cancel claim 9.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE B LIEU/Primary Examiner, Art Unit 2684   
                                                                                                                                                                                                      09 Feb 21